                                  Janice Razzano                                               07


                                       3 Normandie Lane
                                East Moriches, New York 11940
                                 Cell Telephone: 631-375-0968
   oc^                               irazzl 1940@gmail.coiTi


\-0'                                                                         October 24, 2020


              Razzano v. Remsenburg-Speonk Union Free School District et al,

                                                     District Court Docket No: ll-cv-02920
                                                     Appellate Division Docket No: 17-775 cv
 Attention: Pro Se Office
 United States Federal Courthouse
 Eastern District of New York
 Honorable Judge Matsumoto
 Honorable Magistrate Judge Kuo
 225 Cadman Plaza
 Brooklyn, New York 11201



 Dear Honorable Judge Matsumoto and Honorable Magistrate Judge Kuo,

         PLEASE TAKE NOTICE that 1 am no longer represented by the attorneys Dwayne

 Christopher Mason and Locksley O. Wade. Mr. Mason informed me that the case ended the date

the Judgment was issued which was September 29, 2020. Mr. Wade has not responded to an

email request to verify that he no longer represents any of my future legal actions, but it is

 understood that he is not representing me.


         PLEASE TAKE FURTHER NOTICE THAT I respectfully ask that this case be

SEALED. I have just recently discovered that my confidential records and references to the

records have been displayed on PACER and available for the public to view. The opposing
 Docket Number: ll-cv-2920/Letter October 24, 2020                                         Page 1 of 2
counsel did not have a protective seal to ensure my rights to keep such personal information

private. I am outraged that there were no protections for my medical records and the bogus

Solomon reports. The documents that are mostly affected are as follows: Docket Number 58,

58-1, 58-2, 58-3, 58-7, 58-8. 58-10. 58-24. 58-28, and 58-29. Also, exhibits E,F, G, U, Y and Z.

The medical reports and Solomon reports have not been released or published in any legal forum.

This is a direct HIPAA violation and must be sealed forthwith.




       PLEASE TAKE FURTHER NOTICE THAT documents 59-1, 60,60-1,60-2, 61,62 and

63 should be submitted for case participants only. This information reveals specific quoted

information from the above reports and are also confidential HIPAA protected. I have a right to

keep my medical records and Solomon reports out ofthe public's view.


       Thank you in advance for your assistance with these crucial matters.



                                                    Sincerely,



                                                    Janice Razzano
                                                    Pro Se Litigant

Enclosures:    Copies for each judge listed above
               Additional copies for the Pro Se Office

cc: via Unites States First Class Mai!


Scott J. Kreppein
Devitt Spellman Barrett, LLP
50 Route 111
Smithtown, New York 11787


Docket Number: ll-cv-2920/Letter October 24, 2020                                    Page 2 of 2
counsel did not have a protective seal to ensure my rights to keep such personal information

private. I am outraged that there were no protections for my medical records and the bogus

Solomon reports. The documents that are mostly affected are as follows: Docket Number 58,

58-1, 58-2, 58-3, 58-7, 58-8. 58-10. 58-24. 58-28, and 58-29. Also, exhibits E,F, G,U,Y and Z.

The medical reports and Solomon reports have not been released or published in any legal forum.

This is a direct HIPAA violation and must be sealed forthwith.




       PLEASE TAKE FURTHER NOTICE THAT documents 59-1, 60, 60-1, 60-2, 61,62 and

63 should be submitted for case participants only. This information reveals specific quoted

information from the above reports and are also confidential HIPAA protected. I have a right to

keep my medical records and Solomon reports out ofthe public's view.


       Thank you in advance for your assistance with these crucial matters.



                                                     Sincerely, ^


                                                    di2. ' -Razzano
                                                     ^Janice
                                                     Pro Se Litigant

Enclosures:    Copies for each judge listed above
               Additional copies for the Pro Se Office

cc: via Unites States First Class Mail


Scott J. Kreppein
Devitt Spellman Barrett, LLP
50 Route 111
Smithtown, New York 11787


Docket Number: ll-cv-2920/Letter October 24, 2020                                   Page 2 of 2
